The law governing this class of cases has been so often and so clearly defined by both the Supreme Court and this court that an attempt to further state it would be a work of supererogation. In view of the fact that this case must be tried before a jury, comments upon the testimony in this record will not be made lest it have a tendency to prejudice the jury upon the final trial. Suffice it to say, we have carefully examined the record, and are of the opinion that the evidence is not such as would warrant the infliction of the extreme penalty of the law as against the petitioners. That being the case, it follows that the petitioners are entitled to bail in a reasonable amount to be fixed by the trial court, taking into consideration the gravity of the offense, the condition in life of the petitioners, and their ability to make bail, to the end that they will appear to answer the indictment which has been preferred against them. The order of the circuit judge denying bail is reversed, and the cause remanded, with instructions that bail be fixed in accordance with the Constitution and laws of this state as hereinabove indicated. Reversed and remanded, with instructions.